Motion granted insofar as to permit the appeal to be heard on the original record, but upon printed appellant’s points, on condition that the appellant shall procure the original record on appeal and printed appellant’s points to be served and filed on or before September 8, 1959, with notice of argument for the October 1959 Term of this court, said appeal to be argued or submitted when reached. The appellant is directed to file, for the information of the court, with the original record on appeal, 19 printed copies of the second amended complaint and all opinions and orders rendered by the court below, three copies of which shall be served upon the attorneys for the respondents. Concur — Botein, P. J., Breitel, Rabin, Stevens and Bergan, JJ.